DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/11/2018. 
In the instant Amendment, claims 1-20 have been examined and are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
          Applicant’s argument with respect to amended claims 1-20 have been considered and are persuasive. The claims are now allowable.

Allowable Subject Matter
Claims 1-20 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Gupta (WO 2012/145819), Zhang et al. (U.S. 2015/0042799), Pawlickli et al. (U.S. 2010/0002081).
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
“wherein said image processor, responsive at least in part to the determined gradient information, determines edges of intensity gradients at one of the side regions of the field of view where the captured image data has more optical distortion and lower resolution and less pixel motion as compared to the center region of the field of view; 
wherein said vision system, responsive to determined edges of intensity gradients, determines presence of a potential cross traffic object at the side region of the field of view where the captured image data has more optical distortion and lower resolution and less pixel motion as compared to the center region of the field of view; 
wherein said image processor processes multiple frames of captured image data to determine movement of an upper portion of a determined edge of an intensity gradient of the determined potential cross traffic object and a lower portion of the determined edge of the intensity gradient of the determined potential cross traffic object at the side region of the field of view where the captured image data more optical distortion and lower resolution and less pixel motion as compared to the center region; and 
wherein said vision system, responsive to said image processor processing multiple frames of captured image data and determining movement of the upper portion of the determined edge of the intensity gradient of the determined potential cross traffic object relative to the lower portion of the determined edge of the intensity gradient of the determined potential cross traffic object at the side region of the field of view where the captured image data has more optical distortion and lower resolution and less pixel motion as compared to the center region, determines if the detected potential cross traffic object is a three dimensional cross traffic object that is moving toward the center region of the field of view and toward a predicted path of the vehicle.”
as cited in claims 1, 12 and 18.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Kathleen Nguyen/
Patent Examiner
Art Unit 2486

                                                                                                                                                                                                      /JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486